               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Joshua Bower, #59788-056,              )     C/A No.: 1:20-1213-SAL-SVH
                                       )
                   Plaintiff,          )
                                       )
         vs.                           )
                                       )        ORDER AND NOTICE
Jude Onuoha, M.D., FCI                 )
Bennettsville; Foy D. Connell,         )
McLeod Health Cheraw,                  )
                                       )
                   Defendants.         )
                                       )

      Joshua Bower (“Plaintiff”), proceeding pro se and in forma pauperis, filed

this complaint seeking compensatory damages pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

and the Federal Tort Claims Act, 18 U.S.C. § 1346(b) (“FTCA”). Plaintiff sues

the above-listed defendants for alleged constitutional rights violations while

he was incarcerated at the Federal Correctional Institution in Edgefield, South

Carolina (“FCI-Edgefield”), a facility of the Bureau of Prisons (“BOP”).

      Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.
I.    Factual and Procedural Background

      In his complaint, Plaintiff alleges he was sent to McLeod Health in

Cheraw, South Carolina, on July 22, 2018, as a result of his severe abdominal

pain. [ECF No. 1 at 4]. Dr. Connell, a doctor at McLeod Health, examined him

and found no overt bowel obstruction, but he noted fluid in Plaintiff’s small

intestine and abdomen. Id. at 5. Dr. Connell diagnosed him with a virus and

discharged him. Id.

      Plaintiff claims he suffered severe pain for the following two weeks and

complained to FCI-Edgefield medical staff on August 9, 2018. Id. Dr. Onuoha

at FCI-Edgefield gave Plaintiff an x-ray and advised him there were no signs

of a bowel obstruction on the x-ray. Id. at 6. Plaintiff continued to experience

severe pain and was taken to the hospital later that night. Plaintiff alleges the

hospital medical staff gave him another x-ray, which revealed a small bowel

obstruction. Id. at 8. Plaintiff remained in the hospital until his discharge on

August 19, 2018. Id. at 9–10.

      On October 9, 2018, Plaintiff again suffered from extreme abdomen pain.

Id. at 10. Dr. Onuoha told him to wait until the morning despite Plaintiff’s

severe pain. Id. at 11–12. He was eventually taken to the hospital where a

surgery was performed. Id. at 12–13.




                                       2
      Plaintiff alleges Defendants were deliberately indifferent to his serious

medical needs in violation of the Eighth Amendment. Additionally, he alleges

medical malpractice pursuant to the FTCA.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

                                       3
afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    Failure to State a Bivens of FTCA claims against Connell

      Plaintiff brings his case pursuant to Bivens, 403 U.S. 388. In Bivens, the

Supreme Court established a direct cause of action under the Constitution of

the United States against federal officials for the violation of federal

                                       4
constitutional rights. A Bivens claim is analogous to a claim under 42 U.S.C. §

1983 and case law involving § 1983 claims is applicable in Bivens actions and

vice versa. Farmer v. Brennan, 511 U.S. 825 (1994). Just as a plaintiff must

show a person acted under the color of state law to pursue a § 1983 claim,

Plaintiff must show that Defendants acted under the color of federal law to

state a claim pursuant to Bivens. Here, Plaintiff has failed to show that Dr.

Connell was a federal actor, as he alleged only that Dr. Connell treated him

after he was taken to McLeod Health, an independent medical facility.

Therefore, Plaintiff cannot state a claim against Dr. Connell pursuant to

Bivens.

      Similarly, Plaintiff cannot assert a FTCA claim against Dr. Connell. The

FTCA represents a limited congressional waiver of sovereign immunity for

injury or loss caused by the negligent or wrongful act of a Government

employee acting within the scope of his or her employment. Medina v. U.S.,

259 F.3d 220, 223 (4th Cir. 2001). Here, Plaintiff has not alleged that Dr.

Connell was a government employee, and in fact stated that he is an employee

of McLeod Health. [ECF No. 1 at 1]. Therefore, Plaintiff cannot bring a FTCA

claim against Dr. Connell.

            2.    Medical Malpractice

      To the extent Plaintiff attempts to bring a claim for medical malpractice,

he has failed to comply with the requirements of S.C. Code Ann. § 15-36-100

                                      5
and § 15-79-125, et seq., for filing medical malpractice actions. Specifically,

Plaintiff failed to contemporaneously file an expert witness affidavit prior to

filing the complaint. Therefore, to the extent Plaintff’s complaint asserts

claims of medical malpractice, such claims should be dismissed because he

failed to comply with the statute’s requirements for filing a medical

malpractice claim.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by May 5, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that his claim for medical malpractice against either defendant

and his claims against Dr. Connell be dismissed without leave for further

amendment.




                                       6
     IT IS SO ORDERED.



April 14, 2020                 Shiva V. Hodges
Columbia, South Carolina       United States Magistrate Judge




                           7
